Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1, 3-13, and 15 are currently pending.
2.	Claims 2 and 14 are canceled.
3.	Claims 1 and 9 are currently amended.
4.	The objections to the specification are overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1, 3-13, and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Any claim not specifically mentioned has been included based on its dependency.
6.	The limitation in Claim 1 with new matter recites: “maintaining the highest severity metric when compressing the distance from the center point for each the weather-related data beyond the threshold distance when all the pixels associated with the highest severity metric are removed during compression.”  Applicant has pointed out that the amended subject matter is supported in [0020] of the specification. However, there does not appear to be a written description of the claim limitation “when all the pixels associated with the highest severity metric are removed during compression” in the application filed. The amendment narrows maintaining the highest severity metric by determining when all the pixels are removed during compression.  The specification only indicates identifying pixels with a higher severity metric and how data may be removed during compression.  The context of the specification does not lend itself to what is claimed because the claim language wording and phrasing is different from the specification.  Maintaining the highest severity metric when all the pixels are removed is not the same as identify pixels with a highest severity metric.  More specifically, the specification does not indicate the data that is removed during compression are all the pixels associated with the highest severity metric.  As such, there is no indication in the specification that the invention had possession of maintaining the highest severity metric when compressing the distance from the center point for each the weather-related data beyond the threshold distance when all the pixels associated with the highest severity metric are removed during compression. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Michie (US 5337057 A).
11.	Regarding Claim 9, Michie teaches a system comprising: a display; and at least one processor in data communication with the display and a memory storing processor executable code for configuring the at least one processor to: receive weather related data (Michie: [Column 1, Lines 21-24] and [Column 2, Lines 49-53], [Column 3, Lines 1-5], and [Column 3, Lines 9-13] "With this arrangement, close-in targets such as weather disturbances are displayed larger and with substantial detail while more distant disturbances are displayed in a manner so as to alert the user to same."  Also, "Pulses are directed from antenna 12 to a target such as a weather cell as shown in FIG. 1. The pulses are reflected from the target to antenna/receiver 12 and are directed to a preamplifier 16 via circulator 14 so as to provide an amplified signal [receive weather related data]." Also, "Detector/discriminator 24 provides an analog signal which is applied to a sample and hold circuit 25. Sample and hold circuit 25 are responsive to the START signal from microprocessor 21 for applying a sampled and held signal to the microprocessor." Also, "The digital signal is stored in a memory device 28 to be later applied to a display device 29 in an appropriate format. In this regard, it is noted that display device 28 is an external device and is connected to memory device 28 by a self-clocking high-speed bus 31."); 
Define a near range portion of display corresponding to an area within a threshold distance; define a mid-to-long range portion of the display corresponding to an area beyond the threshold distance (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 [mid to long range portion beyond threshold] is at full distance, range ring 6 [mid to long range portion beyond threshold] is at three-quarter distance, range ring 4 [mid to long range portion beyond threshold] is at one-half distance and range ring 2 [near range portion within threshold] is at one-quarter distance.");
Identify weather related data associated with a distance within the threshold distance; render the weather related data within the threshold distance in the near range portion at a first scale; identify weather related data associated with a distance beyond the threshold distance; compress a distance from a center point for each the weather related data beyond the threshold distance; render the distance compressed weather related data beyond the threshold distance in the mid-to-long range portion (Michie: [Column 1, Lines 18-24], [Column 1, Lines 27-45], and [Column 2, Lines 2-7] "The present invention, on the other hand, features a non-linear range scale which emphasizes the close-in range relative to a more distant range. With this arrangement, close-in targets such as weather disturbances are displayed larger and with substantial detail while more distant disturbances are displayed in a manner so as to alert the user to same."  Also, "This invention contemplates a non-linear radar range scale display arrangement wherein close-in targets are displayed [render weather related data within threshold distance] with substantial detail, while more distant targets [render compressed weather data beyond threshold distance] are simultaneously discernable. For example, when using a radar system for detecting weather disturbances, a displayed weather pattern might be that of a long frontal weather disturbance... To alleviate this situation, the scale displayed in accordance with the present invention is proportional to the logarithm (log) to the base ten of the range (R). The displayed scale can be commensurate with a variety of non-linear functions in addition to log R as aforenoted, such as the square root of R, or R.sup.a, where "a" is a positive value less than one. The selection of a specific non-linear function is dependent upon how much emphasis is required on close-in versus distant ranges."  Also, "Part of a target such as a weather cell 5 is within ring 2 [identify weather related data within threshold distance]; the rest of target 5 and most of a target 7 are within ring 4 [identify weather related data beyond threshold distance]; the rest of target 7 and targets 9, 11, 13 and part of a target 15 are within ring 6; and the rest of target 15 and targets 17 and 19 are within ring 8.”),
Receiving an instruction to change the first scale (Michie: [Column 1, Lines 39-45] and [Column 4, Lines 56-58] "The displayed scale can be commensurate with a variety of non-linear functions in addition to log R as aforenoted, such as the square root of R, or R.sup.a, where "a" is a positive value less than one. The selection of a specific non-linear function is dependent upon how much emphasis is required on close-in versus distant ranges."  Also, "It should be noted that the arrangement can be used on any range scale [change first scale] by simply changing the main clock input.");
Wherein the near range portion and mid-to-long range portion are rendered to preserve a radial orientation for each weather-related datum (Michie: [Column 1, Lines 18-24] "The present invention, on the other hand, features a non-linear range scale which emphasizes the close-in range relative to a more distant range. With this arrangement, close-in targets such as weather disturbances are displayed larger and with substantial detail while more distant disturbances are displayed in a manner so as to alert the user to same." Note that the weather data is rendered on the display in Figure 1 and uses a nonlinear scale in the outward direction to preserve a radial orientation for each weather-related datum.).
Michie fails to explicitly teach rendering the near range portion at a second scale; determining a compression metric for the mid-to-long range portion based on the second scale to maintain all weather-related data on the display; re-compressing the distance from the center point for each the weather-related data beyond the threshold distance according to the compression metric; and re-rendering the distance compressed weather-related data beyond the threshold distance in the mid-to-long range portion.
	However, Michie does teach that the display can be used at any scale and also teaches to rendering the near range portion… determining a compression metric for the mid-to-long range portion… to maintain all weather-related data on the display… compressing the distance from the center point for each the weather-related data beyond the threshold distance according to the compression metric …. rendering the distance compressed weather-related data beyond the threshold distance in the mid-to-long range portion (Michie: [Column 1, Lines 27-45], [Column 1, Lines 64-67; Column 2, Lines 1-2], and [Column 2, Lines 35-42] "This invention contemplates a non-linear radar range scale display arrangement wherein close-in targets are displayed [render weather related data within threshold distance (near range portion)] with substantial detail, while more distant targets [render compressed weather data beyond threshold distance] are simultaneously discernable. For example, when using a radar system for detecting weather disturbances, a displayed weather pattern might be that of a long frontal weather disturbance... To alleviate this situation, the scale displayed in accordance with the present invention is proportional to the logarithm (log) to the base ten of the range (R). The displayed scale can be commensurate with a variety of non-linear functions in addition to log R as aforenoted, such as the square root of R, or R.sup.a, where "a" is a positive value less than one. The selection of a specific non-linear function [determining compression metric for the scale] is dependent upon how much emphasis is required on close-in versus distant ranges [for mid-to-long range portion based on scale]."  Also, "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 is at full distance, range ring 6 is at three-quarter distance [compression metric], range ring 4 is at one-half distance [compression metric] and range ring 2 is at one-quarter distance [compression metric]."  Also, "Thus, FIG. 2 shows curves obtained by plotting displayed distance against radar range for the following three non-linear functions [determine compression metric]: log R; R .sup.0.5 ; and R.sup.0.1. For purposes of illustration, the selected function for implementation is the log R function, since this function appears to provide the best compromise of resolution and display area utilization [maintain weather related data on display], as is desirable.).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to change the scale of the display by rendering the near range portion at a second scale, determining a compression metric for the mid-to-long range portion based on the second scale to maintain all weather related data on the display, re-compressing the distance from the center point for each the weather related data beyond the threshold distance according to the compression metric, and re-rendering the weather-related data beyond the threshold distance in view of Michie’s [Column 4, Lines 56-58] to change the scale of the display.  Therefore, to change the scale, it would be obvious because Michie teaches to change the scale and to render the near range portion, determine a compression metric, compress the distance for each weather-related data beyond the threshold distance, and to render the weather-related data beyond the threshold.
12.	Regarding Claim 12, Michie remains as applied above in Claim 9, and further, teaches to render a boundary element between the near range portion and the mid-to-long range portion (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings [render boundary element] are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 [mid to long range portion] is at full distance, range ring 6 [mid to long range portion] is at three-quarter distance, range ring 4 [mid to long range portion] is at one-half distance and range ring 2 [near range portion] is at one-quarter distance." Note that the range ring is the boundary element.).
13.	Regarding Claim 13, Michie remains as applied above in Claim 12, and further, teaches to render a textual indicator of the threshold distance in proximity to the boundary element (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2] and [Column 2, Lines 20-31] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 [mid to long range portion] is at full distance, range ring 6 [mid to long range portion] is at three-quarter distance, range ring 4 [mid to long range portion] is at one-half distance and range ring 2 [near range portion] is at one-quarter distance."  Also, "For outer ring 8, D equals 1. Thus substituting appropriate values in equation (1), the following is obtained: 1=(log 320)/K, (2) where K equals 2.505. For ring 6, log R equals 0.75.times.2.505, or R equals 75.7 nm, nominally 80 nm [textual indicator], as shown in the Figure. Similarly, for ring 4, log R equals 0.5.times.2.505 or R equals 17.9, nominally 20 nm [textual indicator], and for ring 2 log R equals 0.25.times.2.505, or R equals 4.2, nominally 5 nm [textual indicator], as also shown in FIG. 1.").  
14.	Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Michie (US 5337057 A) in view of Finley (US 7696920 B1).
15.	Regarding Claim 1, Michie teaches a method comprising: receiving weather related data (Michie: [Column 1, Lines 21-24] and [Column 2, Lines 49-53] "With this arrangement, close-in targets such as weather disturbances are displayed larger and with substantial detail while more distant disturbances are displayed in a manner so as to alert the user to same."  Also, "Pulses are directed from antenna 12 to a target such as a weather cell as shown in FIG. 1. The pulses are reflected from the target to antenna/receiver 12 and are directed to a preamplifier 16 via circulator 14 so as to provide an amplified signal [receive weather related data].");
Defining a near range portion of a rendering area corresponding to an area within a threshold distance; defining a mid-to-long range portion of the rendering area corresponding to an area beyond the threshold distance (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 [mid to long range portion beyond threshold] is at full distance, range ring 6 [mid to long range portion beyond threshold] is at three-quarter distance, range ring 4 [mid to long range portion beyond threshold] is at one-half distance and range ring 2 [near range portion within threshold] is at one-quarter distance."); 
Identifying weather related data associated with a distance within the threshold distance; rendering the weather related data within the threshold distance in the near range portion at a first scale; identifying weather related data associated with a distance beyond the threshold distance; compressing a distance from a center point for each the weather related data beyond the threshold distance; and rendering the distance compressed weather related data beyond the threshold distance in the mid-to-long range portion… wherein the near range portion and mid-to-long range portion are rendered to preserve a radial orientation for each weather related datum (Michie: [Column 1, Lines 18-24], [Column 1, Lines 27-45], and [Column 2, Lines 2-7] "The present invention, on the other hand, features a non-linear range scale which emphasizes the close-in range relative to a more distant range. With this arrangement, close-in targets such as weather disturbances are displayed larger and with substantial detail while more distant disturbances are displayed in a manner so as to alert the user to same."  Also, "This invention contemplates a non-linear radar range scale display arrangement wherein close-in targets are displayed [render weather related data within threshold distance] with substantial detail, while more distant targets [render compressed weather data beyond threshold distance] are simultaneously discernable. For example, when using a radar system for detecting weather disturbances, a displayed weather pattern might be that of a long frontal weather disturbance... To alleviate this situation, the scale displayed in accordance with the present invention is proportional to the logarithm (log) to the base ten of the range (R). The displayed scale can be commensurate with a variety of non-linear functions in addition to log R as aforenoted, such as the square root of R, or R.sup.a, where "a" is a positive value less than one. The selection of a specific non-linear function is dependent upon how much emphasis is required on close-in versus distant ranges."  Also, "Part of a target such as a weather cell 5 is within ring 2 [identify weather related data within threshold distance]; the rest of target 5 and most of a target 7 are within ring 4 [identify weather related data beyond threshold distance]; the rest of target 7 and targets 9, 11, 13 and part of a target 15 are within ring 6; and the rest of target 15 and targets 17 and 19 are within ring 8." Note that the weather data is rendered on the display in Figure 1 and uses a nonlinear scale in the outward direction to preserve a radial orientation for each weather-related datum.). 
Michie fails to explicitly teach identifying a severity metric associated with each weather-related datum beyond the threshold distance; determining a highest severity metric; and maintaining the highest severity metric when compressing the distance from the center point for each the weather-related data beyond the threshold distance when all pixels associated with the highest severity metric are removed during compression.
However, in the same field of endeavor, Finley teaches identifying a severity metric associated with each weather-related datum beyond the threshold distance (Finley: [Column 2, Lines 47-50] and [Column 7, Lines 40-46] "Display 11 preferably provides color graphical images corresponding to the intensity of the radar return [identifying severity metric]. The graphical images can represent weather regions [weather related datum], rainfall densities [weather related datum], turbulence regions [weather related datum], etc."  Also, "Like screen shot 300, screen shot 400 includes 16 color levels utilizing colors green, yellow and red shaded to correspond to turbulence levels [severity metric]. Shading graduations are used to show higher data resolution. (FIGS. 6 and 7 have a greater number of cross-hatching types than FIG. 5 to depict the increased number of color levels). Screen shot 400 shows turbulence intensity only."); 
Determining a highest severity metric (Finley [Column 7, Lines 57-58] "High intensity areas in screen shot 400 correspond to magenta area [determine highest severity metric] in screen shot 200.") 
And maintaining the highest severity metric when compressing the distance from the center point for each the weather-related data beyond the threshold distance when all pixels associated with the highest severity metric are removed during compression (Finley: [Column 5, Lines 12-16], [Column 6, Lines 37-42], [Column 7, Lines 30-34], and [Column 7, Lines 37-43] "Preferably, compression circuit 140 has sufficient spatial resolution to distinguish storm cells and other display features at intensity levels similar to those seen by the pilot on display 160 at full resolution. Spatial resolution of the image is reduced to achieve data compression."  Also, "Applicants have empirically found that the particular pattern shown in array 800 provides sufficient spatial resolution to distinguish storm cells. Circuit 140 preferably performs a statistical methodology or algorithm for combining high resolution data points into a single data point [pixels removed during compression] for each block or patch in array 800 [compressing the distance from the center point for each weather data]."  Also, "The compressed rainfall data shows substantial intensity similarity to the full resolution data except subtle graduations in the intensity level [maintain highest severity metric when compressing] are actually more prominent in the compressed data due to the increase in data resolution from 3 to 4 bits."  Also, "The compressed data is preferably generated utilizing the average plus 2 sigma algorithm to combine pixels into reduced spatial areas. Like screen shot 300, screen shot 400 includes 16 color levels utilizing colors green, yellow and red shaded to correspond to turbulence levels... Shading graduations are used to show higher data resolution.").
Michie and Finley are considered to be analogous to the claim invention because they are in the same field of providing weather data to pilots.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Michie to incorporate the teachings of Finley to identify a severity metric, determine the highest severity metric, and maintain the highest severity metric when compressing each weather-related data because it provides the benefit of reducing the resolution of the weather data but still displaying to the pilots the highest intensity weather on the radar display. Additionally, it provides the benefit of reducing the spatial resolution to reduce the storage requirements.
16.	Regarding Claim 4, Michie and Finley remains as applied above in Claim 1, and further, Michie teaches rendering a boundary element between the near range portion and the mid-to-long range portion (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings [render boundary element] are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 [mid to long range portion] is at full distance, range ring 6 [mid to long range portion] is at three-quarter distance, range ring 4 [mid to long range portion] is at one-half distance and range ring 2 [near range portion] is at one-quarter distance." Note that the range ring is the boundary element.).
17.	Regarding Claim 5, Michie and Finely remains as applied above in Claim 4, and further, Michie teaches rendering a textual indicator of the threshold distance in proximity to the boundary element (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2] and [Column 2, Lines 20-31] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 [mid to long range portion] is at full distance, range ring 6 [mid to long range portion] is at three-quarter distance, range ring 4 [mid to long range portion] is at one-half distance and range ring 2 [near range portion] is at one-quarter distance."  Also, "For outer ring 8, D equals 1. Thus substituting appropriate values in equation (1), the following is obtained: 1=(log 320)/K, (2) where K equals 2.505. For ring 6, log R equals 0.75.times.2.505, or R equals 75.7 nm, nominally 80 nm [textual indicator], as shown in the Figure. Similarly, for ring 4, log R equals 0.5.times.2.505 or R equals 17.9, nominally 20 nm [textual indicator], and for ring 2 log R equals 0.25.times.2.505, or R equals 4.2, nominally 5 nm [textual indicator], as also shown in FIG. 1.").  
18.	Regarding Claim 6, Michie and Finley remains as applied above in Claim 1, and further, Michie teaches receiving an instruction to change the first scale (Michie: [Column 4, Lines 56-58] "It should be noted that the arrangement can be used on any range scale [change first scale] by simply changing the main clock input.").
	Michie fails to explicitly teach rendering the near range portion at a second scale; re-compressing the distance from the center point for each the weather-related data beyond the threshold distance based on the second scale; and re-rendering the distance compressed weather-related data beyond the threshold distance in the mid-to-long range portion.  
	However, Michie does teach that the display can be used at any scale and also teaches to rendering the near range portion… compressing the distance from the center point for each the weather-related data beyond the threshold distance… rendering the distance compressed weather-related data beyond the threshold distance in the mid-to-long range portion (Michie: [Column 1, Lines 27-45] "This invention contemplates a non-linear radar range scale display arrangement wherein close-in targets are displayed [render weather related data within threshold distance (near range portion)] with substantial detail, while more distant targets [render compressed weather data beyond threshold distance] are simultaneously discernable. For example, when using a radar system for detecting weather disturbances, a displayed weather pattern might be that of a long frontal weather disturbance... To alleviate this situation, the scale displayed in accordance with the present invention is proportional to the logarithm (log) to the base ten of the range (R). The displayed scale can be commensurate with a variety of non-linear functions in addition to log R as aforenoted, such as the square root of R, or R.sup.a, where "a" is a positive value less than one. The selection of a specific non-linear function is dependent upon how much emphasis is required on close-in versus distant ranges.").
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to change the scale of the display by rendering the near range portion at a second scale, re-compressing the weather-related data beyond the threshold distance, and re-rendering the weather-related data beyond the threshold distance in view of Michie’s [Column 4, Lines 56-58] to change the scale of the display.  Therefore, to change the scale, it would be obvious because Michie teaches to change the scale and to render the near range portion, compress the distance for each weather-related data beyond the threshold distance, and to render the weather-related data beyond the threshold.
19.	Regarding Claim 8, Michie and Finley remains as applied above in Claim 1.
	Michie fails to explicitly teach receiving an instruction to change the threshold distance to a new threshold distance; re-identifying weather related data associated with a distance within the new threshold distance; re-rendering the weather related data within the new threshold distance in the near range portion at the first scale; re-identifying weather related data associated with a distance beyond the new 10129134US01 threshold distance; compressing the distance from a center point for each the weather related data beyond the new threshold distance; and re-rendering the distance compressed weather related data beyond the threshold distance in the mid-to-long range portion. 
	However, Michie does teach to change the first scale… (Michie: [Column 4, Lines 56-58] "It should be noted that the arrangement can be used on any range scale [change threshold distance] by simply changing the main clock input." Note that a skilled practitioner would recognize that changing the scale of Michie would also change the threshold distances because the threshold distance range rings are the scale for the display.)
Identifying weather related data associated with a distance within the new threshold distance… rendering the weather related data within the… threshold distance in the near range portion at the first scale… identifying weather related data associated with a distance beyond the… threshold distance; compressing the distance from a center point for each the weather related data beyond the… threshold distance; and… rendering the distance compressed weather related data beyond the threshold distance in the mid-to-long range portion (Michie: [Column 1, Lines 18-24], [Column 1, Lines 27-45], and [Column 2, Lines 2-7] "The present invention, on the other hand, features a non-linear range scale which emphasizes the close-in range relative to a more distant range. With this arrangement, close-in targets such as weather disturbances are displayed larger and with substantial detail while more distant disturbances are displayed in a manner so as to alert the user to same."  Also, "This invention contemplates a non-linear radar range scale display arrangement wherein close-in targets are displayed [render weather related data within threshold distance in near range portion] with substantial detail, while more distant targets [render compressed weather data beyond threshold distance] are simultaneously discernable. For example, when using a radar system for detecting weather disturbances, a displayed weather pattern might be that of a long frontal weather disturbance... To alleviate this situation, the scale displayed in accordance with the present invention is proportional to the logarithm (log) to the base ten of the range (R). The displayed scale can be commensurate with a variety of non-linear functions in addition to log R as aforenoted, such as the square root of R, or R.sup.a, where "a" is a positive value less than one. The selection of a specific non-linear function is dependent upon how much emphasis is required on close-in versus distant ranges."  Also, "Part of a target such as a weather cell 5 is within ring 2 [identify weather related data within threshold distance]; the rest of target 5 and most of a target 7 are within ring 4 [identify weather related data beyond threshold distance]; the rest of target 7 and targets 9, 11, 13 and part of a target 15 are within ring 6 [identify weather related data beyond threshold distance]; and the rest of target 15 and targets 17 and 19 are within ring 8 [identify weather related data beyond threshold distance].").
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to change the scale of the threshold distance to a new threshold distance of the display by re-identifying weather-related data associated with a distance within a new threshold distance, re-rendering the weather-related data within the new threshold distance, re-identifying weather-related data beyond the new threshold distance, compressing the weather-related data beyond the new threshold, and re-rendering the weather-related data beyond the threshold distance in view of Michie’s [Column 4, Lines 56-58] to change the scale of the display.  To change the threshold, it would be obvious to change the scale because changing the scale would also change the threshold distances because the threshold distance range rings are the scale for Michie’s display.  Therefore, it would have been obvious because Michie teaches to changing the scale to change the threshold distance to a new threshold, identify weather-related data within and beyond the new threshold, render the near range weather-related data, compressing the weather-related data beyond the new threshold, and rendering the weather-related data beyond the threshold distance.
20.	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michie (US 5337057 A) in view of Kronfeld (US 9134418 B1).
21.	Regarding Claim 10, Michie remains as applied above in Claim 9.
	Michie fails to teach identify a severity metric associated with each weather-related datum beyond the threshold distance; determine a highest severity metric; and maintain the highest severity metric when compressing the distance from the center point for each the weather-related data beyond the threshold distance.  
	However, in the same field of endeavor, Kronfeld teaches to identify a severity metric associated with each weather-related datum beyond the threshold distance (Kronfeld: [Column 3, Lines 38-42] and [Column 13, Lines 16-20] "The systems and methods herein may be used to adjust or qualify a display of weather radar information based on the lightning flash rates and corresponding information (e.g., changing colors of a weather cell in the display, identifying regions of risk, etc.)."  Also, "Process 1000 further includes adjusting the color of areas in the display based on the color-coding scheme (step 1008). For example, referring to display image 400 of FIG. 4, a color of a weather cell 402, 404, 406, or 408 may be adjusted [identify severity metric associated with weather data] based on the determination in step 1006."); 
Determine a highest severity metric; and maintain the highest severity metric when compressing the distance from the center point for each the weather-related data beyond the threshold distance (Kronfeld: [Column 11, Lines 39-45] "Display module 710 may display an indicator to show such regions using any type of color, pattern, or other display setting (e.g., by increasing a color level of a weather cell from yellow to red [determine highest severity metric] if at least a portion of the weather cell includes high lightning flash rates [maintain highest severity metric], in an embodiment where red indicates a relatively higher hazard threat level than yellow). In some embodiments, display module 710 may display an indicator of the region surrounding the primary threat region using a speckled or dotted indicator, such as a yellow or red speckled region indicator surrounding and/or including the primary threat region.").  
Michie and Kronfeld are considered to be analogous to the claim invention because they are in the same field of providing pilots weather data.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Michie to incorporate the teachings of Kronfeld to determine a severity metric and display the highest-level severity metric because it provides the benefit of increasing pilot awareness of weather hazards while flying an aircraft.  Understanding the severity of weather may help flight crews of the aircraft navigate through or around severe weather.
22.	Regarding Claim 15, Michie remains as applied above in Claim 9.
	Michie fails to explicitly teach to render a plurality of radial markers continuously across both the near range portion and mid-to-long range portion.
	However, in the same field of endeavor, Kronfeld teaches to render a plurality of radial markers continuously across both the near range portion and mid-to-long range portion (Kronfeld: [Column 4, Lines 43-52] "Aircraft may be equipped with weather radar systems to provide further information about potential weather hazards to the pilot. Referring to FIG. 4, an example plan view display of weather radar data is shown. The plan view display image 400 is shown illustrating various weather cells in the vicinity of the aircraft. Display image 400 may provide a pilot with information about the range and bearing [plurality of radial markers continuously across portion range portions] from the aircraft to weather cells in proximity to the aircraft. Several weather cells are shown in display image 400 as being proximate to the aircraft, including weather cells 402, 404, 406, and 408.").
Michie and Kronfeld are considered to be analogous to the claim invention because they are in the same field of providing pilots weather data.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Michie to incorporate the teachings of Kronfeld to display radial markers across both portions of the display because it provides the benefit of increasing pilot awareness by providing the pilot with range and bearing information.
23.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Michie (US 5337057 A) in view of Kubota (US 20130286022 A1).
24.	Regarding Claim 11, Michie remains as applied above in Claim 9, and further, teaches to 12129134US01render a first set of distance markers in the near range portion; and render a second set of distance markers in the mid-to-far range portion (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2 and Lines 11-31] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8 [rendering distance markers]. Range ring 8 [render second set of distance markers in mid to far range portion] is at full distance, range ring 6 [render second set of distance markers in mid to far range portion] is at three-quarter distance, range ring 4 [render second set of distance markers in mid to far range portion] is at one-half distance and range ring 2 [render first set of distance markers in near range portion] is at one-quarter distance... With the above in mind, consider the following: D=(log R)/K, (1) where D equals displayed distance (1.0 is full scale); R equals radar range in nautical miles (nm) and K is a constant to normalize the radar range to the displayed range. For outer ring 8, D equals 1. Thus, substituting appropriate values in equation (1), the following is obtained: 1=(log 320)/K, (2) where K equals 2.505. For ring 6, log R equals 0.75.times.2.505, or R equals 75.7 nm, nominally 80 nm, as shown in the Figure. Similarly, for ring 4, log R equals 0.5.times.2.505 or R equals 17.9, nominally 20 nm, and for ring 2 log R equals 0.25.times.2.505, or R equals 4.2, nominally 5 nm, as also shown in FIG. 1.").
	Michie fails to explicitly teach wherein the first set of distance markers and second set of distance markers represent a same relative distance.  
	However, in the same field of endeavor, Kubota teaches wherein the first set of distance markers and second set of distance markers represent a same relative distance (Kubota: [0058] "The second range 72 is an annular range between 3 km and 8 km centering on the ship position, and a range ring 72a [second set of distance markers] is displayed every 1 km from the ship position within the range. In other words, the first and second ranges 71 and 72 have the same display reference position, and each of the ranges is determined based on the distance from the display reference position... The scale of the second range 72 is fixed; however, it is smaller than that of the first range 71, and therefore, an interval between the adjacent range rings 72a is narrower [represent same relative distance] than that between the adjacent range rings 71a [first set of distance markers]. With this configuration, information on a range far from the ship can be displayed to some extent while displaying the detailed situation near the ship.").  
Michie and Kubota are considered to be analogous to the claim invention because they are in the same field of providing pilots potential hazard data.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Michie to incorporate the teachings of Kubota to display the first and second set of distance markers that represent a same relative distance because it provides the benefit of information on a range far from the vehicle that can be displayed while displayed the detailed situation near the vehicle.
25.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Michie (US 5337057 A), in view of Finley (US 7696920 B1), and in further view of Kubota (US 20130286022 A1).
26.	Regarding Claim 3, Michie and Finley remains as applied above in Claim 1, and further, Michie teaches rendering a first set of distance markers in the near range portion; and rendering a second set of distance markers in the mid-to-far range portion (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2 and Lines 11-31] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8 [rendering distance markers]. Range ring 8 [render second set of distance markers in mid to far range portion] is at full distance, range ring 6 [render second set of distance markers in mid to far range portion] is at three-quarter distance, range ring 4 [render second set of distance markers in mid to far range portion] is at one-half distance and range ring 2 [render first set of distance markers in near range portion] is at one-quarter distance... With the above in mind, consider the following: D=(log R)/K, (1) where D equals displayed distance (1.0 is full scale); R equals radar range in nautical miles (nm) and K is a constant to normalize the radar range to the displayed range. For outer ring 8, D equals 1. Thus, substituting appropriate values in equation (1), the following is obtained: 1=(log 320)/K, (2) where K equals 2.505. For ring 6, log R equals 0.75.times.2.505, or R equals 75.7 nm, nominally 80 nm, as shown in the Figure. Similarly, for ring 4, log R equals 0.5.times.2.505 or R equals 17.9, nominally 20 nm, and for ring 2 log R equals 0.25.times.2.505, or R equals 4.2, nominally 5 nm, as also shown in FIG. 1.").
	Michie fails to explicitly teach wherein the first set of distance markers and second set of distance markers represent a same relative distance.  
	However, in the same field of endeavor, Kubota teaches wherein the first set of distance markers and second set of distance markers represent a same relative distance (Kubota: [0058] "The second range 72 is an annular range between 3 km and 8 km centering on the ship position, and a range ring 72a [second set of distance markers] is displayed every 1 km from the ship position within the range. In other words, the first and second ranges 71 and 72 have the same display reference position, and each of the ranges is determined based on the distance from the display reference position... The scale of the second range 72 is fixed; however, it is smaller than that of the first range 71, and therefore, an interval between the adjacent range rings 72a is narrower [represent same relative distance] than that between the adjacent range rings 71a [first set of distance markers]. With this configuration, information on a range far from the ship can be displayed to some extent while displaying the detailed situation near the ship.").  
Michie, Finley, and Kubota are considered to be analogous to the claim invention because they are in the same field of providing pilots potential hazard data.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Michie and Finley to incorporate the teachings of Kubota to display the first and second set of distance markers that represent a same relative distance because it provides the benefit of information on a range far from the vehicle that can be displayed while displayed the detailed situation near the vehicle.
27.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Michie (US 5337057 A), in view of Finley (US 7696920 B1), and in further view of Kronfeld (US 9134418 B1).
28.	Regarding Claim 7, Michie and Finely remains as applied above in Claim 1.
	Michie and Finley fail to explicitly teach rendering a plurality of radial markers continuously across both the near range portion and mid-to-long range portion. 
	However, in the same field of endeavor, Kronfeld teaches rendering a plurality of radial markers continuously across both the near range portion and mid-to-long range portion (Kronfeld: [Column 4, Lines 43-52] "Aircraft may be equipped with weather radar systems to provide further information about potential weather hazards to the pilot. Referring to FIG. 4, an example plan view display of weather radar data is shown. The plan view display image 400 is shown illustrating various weather cells in the vicinity of the aircraft. Display image 400 may provide a pilot with information about the range and bearing [plurality of radial markers continuously across portion range portions] from the aircraft to weather cells in proximity to the aircraft. Several weather cells are shown in display image 400 as being proximate to the aircraft, including weather cells 402, 404, 406, and 408.").
Michie, Finley, and Kronfeld are considered to be analogous to the claim invention because they are in the same field of providing pilots weather data.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Michie and Finley to incorporate the teachings of Kronfeld to display radial markers across both portions of the display because it provides the benefit of increasing pilot awareness by providing the pilot with range and bearing information.


Response to Arguments
29.	Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
30.	Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.
31.	For the arguments regarding Claim 9, the applicant has first alleged “Claim 9 recites elements which have not been disclosed by Michie.  For example, Claim 9 recites: ‘determining a compression metric for the mid-to-long range portion based on the second scale to maintain all weather related data on the display;’ ‘re-compressing the distance from the center point for each the weather related data beyond the threshold distance according to the compression metric;’ and ‘re-rendering the distance compressed weather related data beyond the threshold distance in the mid-to-long range portion…’” The examiner disagrees.
Although Michie fails to explicitly teach rendering the near range portion at a second scale, determining a compression metric, and re-compressing and re-rendering the distance compressed weather-related data, Michie does explicitly teach that any scale can be use and teaches several non-linear functions that can be used for different scales of the display.  Therefore, Michie explicitly teaches in [Column 1, Lines 27-45], [Column 1, Lines 64-67; Column 2, Lines 1-2] and [Column 2, Lines 35-42] to determine the compression metric, compress the distance for each weather-related data, and render the distance compressed weather data. It would have been obvious to recompress and re-render the weather data because Michie teaches to change the scale (using another non-linear function) and to render the near range portion, determine a compression metric, compress the distance for each weather-related data beyond the threshold distance, and to render the weather-related data beyond the threshold.
Michie anticipates changing the range scale because it teaches in [Column 1, Lines 27-45] and [Column 2, Lines 35-42] to select a non-linear function. The non-linear function changes the scale because the function is selected based on the emphasis of close and distant regions and utilizing the display. This is equivalent to rendering the near range portion at a second scale because selecting a non-linear function affects the scale of the display (including the near range and mid-to-long range portions).  Additionally, in [Column 1, Lines 39-45] and [Column 4, Lines 56-58], Michie teaches that any range scale can be used. To use any range scale would require the compressed display to be changed.
Additionally, because Michie teaches that it would have been obvious to recompress and re-render the weather data, a skilled practitioner could conclude Michie reads on the limitations of Claim 9. Although the recompressing and re-rendering is not explicit, Michie does teach all the steps required to recompress and re-render and therefore, Claim 9 is not patentably distinct from Michie. The steps include determining a scale for the near range portion and compression metric for mid-to-long range portion by selecting a non-linear function, compressing the weather-related data, and rendering the weather-related data. To do the steps over again because a scale has changed would have been obvious to a skilled practitioner, as explained above.
32.	Second, the applicant has alleged “no portion of Michie appears to anticipate determining a complementary scale adjustment to the mid-to-long range portion based on both the second scale and the weather-related data to maintain the weather-related data on the display no matter the change in scale.” The examiner disagrees.
In [Column 1, Lines 27-45], [Column 1, Lines 64-67; Column 2], and [Lines 1-2, and Column 2, Lines 35-42], Michie teaches the compression metric. The non-linear function of Michie is equivalent to the compression metric and scale adjustment of the present claims because it determines the scale of the mid-to-long range portion based on a scale to maintain all the weather-related data on the display. Note that changing the scale of the near range portion by selecting one of the several non-linear functions of Michie would also determine the compression metric for the mid-to-long range portion.  This is because selecting the non-linear function affects and adjusts the compression for each range of the display. Also, Michie selects the non-linear function to provide the best utilization of the display area. This is equivalent to maintaining all the weather data on the display because it could be broadly interpreted to optimize the display of the weather-related data.
Michie teaches a scale adjustment to the mid-to-long range portion based on the non-linear function. The non-linear function is selected to provide the best resolution of the display area utilization and to select the scale for emphasis on close-in versus distant ranges. The non-linear function selection is the scale adjustment, the display area utilization is equivalent to maintaining weather data on the display and is used to determine the non-linear function, and basing the scale adjustment using the scale for the near range portion is equivalent to selecting the non-linear function based on the close-in versus distant emphasis. Therefore, Michie is able to teach and/or render obvious to a skilled practitioner all the limitation of independent Claim 9.
33.	Michie (US 5337057 A) in view of Kronfeld (US 9134418 B1); Michie (US 5337057 A) in view of Kubota (US 20130286022 A1); Michie (US 5337057 A), in view of Finley (US 7696920 B1), and in further view of Kubota (US 20130286022 A1); and Michie (US 5337057 A), in view of Finley (US 7696920 B1), and in further view of Kronfeld (US 9134418 B1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
34.	Claims 1, 3-13, and 15 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.
Prior Art
35.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Southard (US 7039505 B1)

Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663